UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                          ____________

                                          No. 98-20739
                                          ____________

               R.H. MEDICAL GROUP, INC. and RICHARD C. HOLDREN,

                                      Plaintiffs -Counter Defendants Appellees,

               versus

               DOUGLAS R. COLKITT, M.D.,

                                      Defendant - Counter Claimant Appellant.

               DOUGLAS R. COLKITT, M.D.,

                                             Plaintiff - Appellant,

               versus

               RICHARD C. HOLDREN,

                                             Defendant - Appellee.



                          Appeals from the United States District Court
                               for the Southern District of Texas
                                        (H-96-CV-4327)


                                         January 3, 2000

Before JOLLY, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*


   *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
        R.H. Medical Group, Inc. (“R.H. Medical”) signed an agreement with Douglas R. Colkitt

obligating R.H. Medical and its president Richard C. Holdren to locate medical clinics for Colkitt to

purchase. R.H. Medical later initiated this action against Colkitt to collect commissions due under

the agreement.

        We review de novo the district court’s finding that it had jurisdiction over Colkitt. See

Gundle Lining Constr. Corp. v. Adams Cty. Asphalt, Inc., 85 F.3d 201, 204 (5th Cir. 1996). Texas’s

long-arm statute, applicable here, creates personal jurisdiction to the extent permitted by due process.

See id. Thus, Colkitt, as a non-resident, is subject to suit in Texas if: (1) he had minimum contacts

with Texas; and (2) subjecting him to suit in Texas would not “offend traditional notions of fair play

and substantial justice.” Id. (quotations omitted).

        Colkitt did not have minimum contacts with Texas. The contract was negotiated and signed

outside Texas, he never traveled to Texas, and none of his acquisitions were in Texas. Instead,

Holdren agreed to be in Pennsylvania when needed and to submit information to Colkitt in

Pennsylvania. Colkitt’s only contacts with Texas occurred when he sent some payments and

correspondence there, and when he agreed to language in the contract specifying that Texas law

would govern and that “all payments and performances under this Agreement with respect to

acquisition shall be performable in . . . Texas.” These contacts were not sufficient to subject Colkitt

to personal jurisdiction in Texas. See Stuart v. Spademan, 772 F.2d 1185, 1192-96 (5th Cir. 1985).

Accordingly, we VACATE the judgment below and REMAND with instructions to dismiss the claims

arising from the action brought by R.H. Medical in Texas and to transfer Colkitt’s claims against

Holdren which he originally brought in Pennsylvania back to the Middle District of Pennsylvania.

See 28 U.S.C. § 1404(a).


                                                  -2-